Citation Nr: 0011688	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  95-33 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as a result of exposure to a herbicide agent.  

2.  Entitlement to service connection for hypertension, to 
include as a result of exposure to a herbicide agent.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, T. G. M. and A. R. H.

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions in November 1994 and September 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

In a decision of February 19, 1998, the Board denied the 
veteran's claims of entitlement to service connection for 
diabetes, hypertension, and PTSD, and the Board also denied 
claims of entitlement to service connection for a tumor of 
the pituitary gland, a stroke, peripheral vascular disease, a 
heart attack and residuals of heart surgery, to include as 
results of exposure to Agent Orange.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), which, upon the joint motion by 
the Secretary of Veterans Affairs and the veteran-appellant, 
vacated the Board's decision to the extent that it denied 
entitlement to service connection for diabetes mellitus, 
hypertension, and PTSD, dismissed the appeal as to the 
remaining issues, and remanded the case to the Board for 
further proceedings.  [citation redacted]. 

The issue of service connection for PTSD will be addressed in 
the REMAND, which follows the ORDER of the decision below. 





FINDING OF FACT

There is no competent medical evidence that diabetes mellitus 
or hypertension were present during the veteran's period of 
active service or the year following separation from service, 
nor is there competent medical evidence of a nexus between 
such diseases and service.  


CONCLUSION OF LAW

Claims of entitlement to service connection for diabetes 
mellitus and hypertension are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  When diabetes mellitus or 
hypertension is manifested to a compensable degree within one 
year of separation from service, the disease may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If he has not presented a well-grounded claim, 
his appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its state, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b).  If the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  

Applicable regulations provide that, if a veteran was exposed 
to a herbicide agent during active service, certain diseases 
shall be service connected, if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, even though there is no record of such 
disease during service.  The list of diseases are:  Chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer, respiratory cancers; and soft-tissue 
sarcoma.  38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6)(iii) 
provides that a veteran who served in the Republic of Vietnam 
from January 1962 to May 1975 and who has a disease listed at 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to a herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Because diabetes mellitus and 
hypertension are not among the diseases recognized by VA as 
being associated with exposure to herbicides, the veteran's 
claims for service connection for diabetes mellitus and 
hypertension as results of herbicide exposure are not well 
grounded.  38 U.S.C.A. § 5107(a).  

The Board notes that the veteran's own statements to the 
effect that he has had hypertension since service and that he 
received a diagnosis of hypertension within the one-year 
presumptive period after service do not make his claims well 
grounded.  That is so because a lay person, such as the 
veteran, is not qualified by training or expertise to offer 
an opinion on questions of medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The veteran's service medical records are entirely negative 
for a diagnosis or finding of either diabetes or 
hypertension.  In November 1967, after a member of Congress 
indicated to the service department that the veteran had 
medical problems, including high blood pressure, a physical 
evaluation of the veteran was conducted, which found no 
abnormality.  At an examination for separation in February 
1969, blood pressure readings were:  122/64, sitting; 128/72, 
reclining; and 118/70, standing.  Hypertension was not 
diagnosed.  Urinalysis for sugar and albumin was negative.  
Diabetes mellitus was not diagnosed.  

It is not in dispute that the veteran currently suffers from 
diabetes and hypertension.  The questions before the Board 
are whether there is medical evidence that diabetes and/or 
hypertension were present during his period of active 
service, or within the one-year presumptive period following 
service, or whether diabetes and hypertension have been 
related by competent medical evidence to manifestations 
during service or the year after service.

As noted above, there is no medical evidence of a diagnosis 
of either diabetes or hypertension while the veteran was on 
active duty.  Nor is there any medical evidence of record 
relating current diabetes mellitus or hypertension to any 
manifestation during active service.  The question then 
becomes whether there is any competent medical evidence that 
diabetes mellitus and/or hypertension were present during the 
one-year presumptive period from February 1969 to February 
1970.  The veteran and his representative contend that 
statements by Charles R. Sinatra, M.D., a private physician, 
supply the required medical evidence.  The Board does not 
agree.

The record contains a typewritten statement on Dr. Sinatra's 
stationary, dated June 6, 1994, and signed by him.  The 
record also contains a handwritten statement by Dr. Sinatra 
on a letter which the RO sent to him in August 1994. 

The June 1994 statement reads, in full:  

"To whom it may concern:
Re (the veteran)
I treated (the veteran), B/D for 4-14-49, 
at the Jamestown Medical Clinic April 2, 
1969, for headaches secondary to blood 
pressure elevation.  Diabetes mellitus 
discovered Oct. 1969."

With regard to the typed statement, the Board finds that the 
reference to "headache secondary to blood pressure elevation" 
does not constitute a diagnosis of hypertension, and so the 
typed statement does not serve to make the claim for service 
connection for hypertension well grounded.  The Board also 
notes that the sentence "diabetes mellitus discovered Oct. 
1969" appears to have been typed by a different typewriter 
than the rest of the statement, as the typeface is noticeably 
larger.  The Board cannot determine whether that sentence was 
on the page when Dr. Sinatra signed the statement, but, 
according to the veteran, it was not.  

In a statement received in February 1995, the veteran said, 

"I went to Dr. Sinatra and paid for an 
office visit when he made the first 
statement for me.  We talked and then he 
told me to come back the next day to pick 
up the statement to mail to you.  I came 
back the next day and the statement was 
incomplete.  The girls at the desk had to 
add to the statement for me before I 
could mail it.  So much for your altered 
statement."  

The veteran also said that Dr. Sinatra had no office records 
prior to 1972, when he started his individual practice, so 
there were no records from 1969 for "the girls at the desk" 
to refer to.  The veteran has not alleged that the staff 
consulted Dr. Sinatra before adding the sentence "diabetes 
mellitus discovered Oct. 1969", and so the Board finds that 
Dr. Sinatra did not make that statement.  Therefore, there is 
no medical evidence that diabetes mellitus was diagnosed 
during the presumptive period between February 1969 and 
February 1970.

In his handwritten statement, received in August 1994, 
Dr. Sinatra said:  

"Dear Sir:  I first treated (the veteran) 
for hypertension and headache 4/76.  He 
subsequently developed diabetes mellitus 
6/76, on insulin at that time.  BP 
returned to normal in '81.  I last 
treated him for his BP and diabetes 7/78 
at which time he was taking (insulin)."  

The Board finds that Dr. Sinatra has not stated that 
hypertension or diabetes mellitus was diagnosed during the 
presumptive period, and, therefore, the elements needed to 
establish well-grounded claims for service connection for 
diabetes and hypertension are not present in this case.  The 
claims will therefore be denied as not well grounded.  The 
claims are also not well grounded under 38 C.F.R. § 3.303(b) 
and Savage, because chronic diabetes and hypertension were 
not demonstrated by competent evidence during active service 
or the one-year presumptive period following service.  

The Board recognizes that the claims of entitlement to 
service connection for diabetes mellitus and hypertension are 
being disposed of in a manner which differs from that used by 
the RO.  The RO denied the veteran's claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question of whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded claim analysis".  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for diabetes mellitus and hypertension 
"plausible".  See generally McKnight v. Gober, 131 F. 3d 
1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for diabetes mellitus and 
hypertension.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

A well-grounded claim not having been submitted, service 
connection for diabetes mellitus is denied.  

A well-grounded claim not having been submitted, service 
connection for hypertension is denied.


REMAND

Initially, the Board notes that the veteran's claim of 
entitlement to service connection for PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is plausible.  For the reasons stated 
below, the Board finds that further development of the 
evidence is required to comply with VA's duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999).

The veteran's DD Form 214 shows that he had a military 
occupational specialty of medical specialist, and his DA 
Form 20 (Army Personnel Record) shows that he served as an 
ambulance driver in Vietnam.  He did not receive any combat 
awards or citations, and the Board finds that he did not 
engage in combat with the enemy in Vietnam.  

The veteran's service medical records contain an entry in 
July 1968 that he "feels anxiety when he sees blood and 
amputees."  In December 1968, it was noted that the veteran 
had become upset when he saw wounded men.  

The veteran has related multiple stressful incidents during 
his service in Vietnam.  He has described such events as:  
Picking up five amputees and deciding which one to treat 
first; carrying an amputee to a field hospital and watching 
him die; and holding a wounded soldier's beating heart while 
a surgeon was operating on him.  While the Board accepts as 
factual that the veteran would have seen wounded and, 
perhaps, dying men as an ambulance driver, the Board finds 
that there is no verification of the claimed events in which 
the veteran was allegedly providing medical treatment to men 
in combat.  In addition, those events, without specific 
names, dates, locations, and unit assignments, would not be 
verifiable by the United States Armed Services Center for 
Research of Unit Records.  

At a VA psychiatric examination in October 1994, the examiner 
rendered a diagnosis of PTSD.  However the examiner stated 
that the veteran had served in Vietnam as a "combat medic" 
whereas the veteran's service personnel records show that he 
served as an ambulance driver.  In June 1995, the examiner 
stated that the veteran had seen "six months of mission kind 
of combat", which has not been verified.  

The Board finds that the veteran should be afforded an 
opportunity to undergo another psychiatric examination to 
determine whether he meets the criteria for a diagnosis of 
PTSD and whether current PTSD symptomatology, if found, is 
linked medically to his experiences as an ambulance driver, 
such as seeing and transporting wounded men, including 
amputees.

Accordingly, this case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
undergo an examination by a specialist in 
psychiatry.  It is imperative that the 
examiner review the veteran's medical 
records in the claims file, to include 
his service medical records and the 
report of a VA examination in October 
1994.  The examiner should determine 
whether a diagnosis of PTSD is 
appropriate, under current diagnostic 
criteria.  If PTSD is found, the examiner 
should make a finding as to whether 
current PTSD symptomatology is linked to 
the veteran's experiences in Vietnam of 
seeing and transporting seriously wounded 
men.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim for 
service connection for PTSD may now be granted.  If the 
decision remains adverse to the veteran, he and his 
representative should be provided with a supplemental 
statement of the case and an opportunity to respond thereto.  
The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The purpose 
of this REMAND is to assist the veteran in the development of 
his claim.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals




